     Case 3:20-cr-03246-DMS Document 24 Filed 02/26/21 PageID.45 Page 1 of 1



 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
                                 (Honorable Dana M. Sabraw)
 7
      UNITED STATES OF AMERICA,              )        Case No. 20-CR-3246-DMS
 8                                           )
                         Plaintiff,          )
 9    v.                                     )
                                             )
10    DEREK GLEESON,                         )
                                             )
11                       Defendant.          )
                                             )
12
13           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the joint motion
14    of the parties to continue the motion hearing and trial setting scheduled for April 2,
15    2021 at 11 a.m. for approximately 60 days (Doc. 23) is GRANTED.
16           The new motion hearing and trial setting shall be held on June 4, 2021 at 11:00
17    a.m.
18           As the Defendant is out of custody, he shall file an Acknowledgment of this new
19    date by March 5, 2021.
20           Time under the Speedy Trial Act shall continue to be excluded.
21           IT IS SO ORDERED.
22
23    Dated: February 26, 2021
                                                      HON. DANA M. SABRAW
24                                                    CHIEF U.S. DISTRICT JUDGE
25
26
27
28

                                                  1
